Citation Nr: 0602930	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which established service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
40 percent disabling effective November 26, 2001.  The 
veteran appealed, contending that a higher rating was 
warranted.

The veteran and his spouse provided testimony regarding the 
current severity of his low back disorder at a hearing before 
the undersigned Veterans Law Judge in September 2005, a 
transcript of which is of record.  Further, he submitted 
additional evidence in conjunction with this appeal, and 
waived initial consideration of this evidence by the agency 
of original jurisdiction in accord with 38 C.F.R. § 20.1304.

As an additional matter, the Board notes that the veteran 
also perfected an appeal on the issues of entitlement to a 
compensable rating for residuals of second degree burns to 
the right hand, and entitlement to nonservice-connected 
pension.  However, he withdrew these issues from appeal by a 
September 2005 statement.  38 C.F.R. § 20.204.

The Board also notes that the veteran raised the issue of 
entitlement to service connection for depression as secondary 
to his low back disorder at his September 2005 hearing.  As 
it does not appear this issue has been adjudicated below, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is not manifested by pronounced symptoms 
of intervertebral disc syndrome that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief; nor ankylosis.

3.  The veteran has not experienced incapacitating episodes 
having a total duration of at least 6 weeks during a 12-month 
period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

As stated in the Introduction, the veteran's appeal is from 
the initial grant of service connection for degenerative disc 
disease of the lumbar spine.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
a Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  Moreover, prior to the adjudication 
of the service connection claim by the June 2002 rating 
decision, the veteran was sent correspondence in March 2002 
that addressed the requirements for a grant of service 
connection, informed him of what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for him to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  
Similar correspondence was sent to the veteran in November 
2003, after he submitted his Notice of Disagreement, which 
addressed his claim for a higher rating.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the June 2003 
SOC, as well as multiple Supplemental SOCs (SSOCs), which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant regulatory 
provisions of 38 C.F.R. § 3.159 detailing VA's duties to 
assist and notify.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant VA and private medical 
records pertinent to this case are in the claims file, and 
nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction to this decision, 
the veteran was afforded the opportunity to provide 
additional testimony at the hearing before the Board in 
September 2005.  The veteran was also provided with medical 
examinations which evaluated his low back in April 2002 and 
August 2004.  Further, VA has assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the June 2003 SOC and the multiple SSOCs 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board has thoroughly reviewed the record in conjunction 
with this case.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
his spouse, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal, 
necessitating somewhat extended explanation and analysis.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 32000 (April 10, 2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under this Code, 
intervertebral disc syndrome was assigned a noncompensable 
rating when it was postoperative, cured.  A 10 percent 
evaluation was assigned when it is mild.  Moderate symptoms 
with recurring attacks were assigned a 20 percent evaluation.  
Severe symptoms, with recurring attacks and intermittent 
relief were assigned a 40 percent evaluation.  Pronounced 
symptoms that were persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief were assigned a 60 percent evaluation.  
The maximum evaluation available under Diagnostic Code 5293 
was 60 percent.  38 C.F.R. § 4.71a.

Other potentially applicable Diagnostic Codes in effect prior 
to September 2003, including Diagnostic Code 5292 for 
limitation of motion and 5295 for lumbosacral strain, did not 
provide for a rating in excess of 40 percent.  Consequently, 
these Codes are not for application in the instant case.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The record clearly reflects the veteran has experienced pain 
and resulting functional impairment, to include limitation of 
motion, due to his service-connected low back disorder.  He 
has also reported increased symptomatology with prolonged 
sitting, standing, walking, and driving.  Nevertheless, for 
the reasons stated below, the Board finds that the service-
connected low back disorder is not of such severity as to 
warrant a rating in excess of 40 percent under any of the 
potentially applicable Diagnostic Codes that provide the 
basis for VA disability evaluations.

With respect to the "old" criteria, even when taking into 
consideration the veteran's complaints of pain, the record 
does not reflect that his service-connected degenerative disc 
disease of the lumbar spine is manifest by pronounced 
symptoms of intervertebral disc syndrome that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  Both the 
April 2002 and August 2004 VA examinations showed no 
tenderness nor spasms of the lumbosacral spine.  Moreover, 
the August 2004 examination noted that sensory examination 
was intact, and that deep tendon reflexes in both knee and 
ankle jerks were equal 2+.  In addition, it was noted that an 
EMG study done in November 2003 showed no evidence of right 
or left lumbosacral radiculopathy.  

The Board acknowledges that treatment records from July 2005 
reflect treatment for acute left thoracic pain worse over the 
last several days, and include assessments of acute muscle 
spasms and chronic low back pain.  However, it is also noted 
that records from June and August 2005 reflect that his gait 
and carriage were found to be normal, that there was no 
limitation of range of motion of the spine, and no paraspinal 
muscle or SI joint tenderness with palpation, although there 
was trigger point left thoracic paraspinal muscle tenderness.  
Moreover, an August 2005 EMG study concluded that it was a 
normal electrophysiological examination; that there was no 
evidence of an acute, subacute, or chronic right lumbosacral 
radiculopathy; and that there was no evidence of peripheral 
neuropathy.

The Board further notes that diagnostic testing is against a 
finding of pronounced intervertebral disc syndrome.  X-rays 
taken in conjunction with the April 2002 VA examination noted 
scoliosis and multiple levels of degenerative disc disease 
and degenerative joint disease.  However, the examiner 
described kyphosis as mild to moderate.  Similarly, 
subsequent testing describes the findings as mild to 
moderate.  For example, a June 2004 MRI of the lumbar spine 
revealed mild disc space narrowing at the L2-3 and L3-4 
levels, mild diffuse disc bulge at the L2-3 level, moderate 
diffuse disc bulge at the L3-4 level, mild diffuse disc bulge 
without focal herniation at L4-5, mild right-sided facet 
joint overgrowth at L5-S1, and that the T1-L1 and L1-2 levels 
were normal.  Moreover, there was no significant foraminal 
stenosis suspected at any level.  Thereafter, an August 2004 
X-ray of the lumbosacral spine resulted in an overall 
impression of mild degenerative disc disease.  In addition, a 
July 2005 MRI of the lumbar spine concluded that there 
appeared to be no change since the last MRI conducted in June 
2004.

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for a 
rating in excess of 40 percent under the "old" criteria 
found at Diagnostic Code 5293.

In regard to the "new" criteria, the record does not 
reflect that the veteran is entitled to a rating in excess of 
40 percent under either the General Rating Formula for 
Diseases and Injuries of the Spine nor the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

As detailed previously, under the General Rating Formula for 
Diseases and Injuries of the Spine, a rating in excess of 40 
percent is only warranted when there is evidence of 
ankylosis.  However, no diagnosis of such a disability 
appears in the medical records.  Further, even though the 
medical evidence indicates that he has pain and limitation of 
motion of the low back, the veteran's spine is not fixed in 
flexion or extension, nor is there fixation of a spinal 
segment in neutral position (zero degrees).  For example, the 
April 2002 VA examination showed forward bending to 55 
degrees with pain across the lower back, lateral bending left 
and right 25 degrees, with pain across the lower back, 
extension to 25 degrees with pain across the lower back, and 
rotation left and right to 30 degrees with no pain.  The 
examiner opined that there would be an additional 5 to 10 
degrees loss of flexion because of flare-ups and pain with 
repeated use, but there was no impaired endurance, no 
weakness, and no incoordination.  On the August 2004 VA 
examination, the veteran had forward bending to 40 degrees 
with pain in the lower back, lateral bending left and right 
to 30 degrees with pain in the right lower back, rotation to 
30 degrees left and right with pain in the right lower back.  
Following repetitive testing, he complained of increased 
pain.  Nevertheless, there was no fatigue, no impaired 
endurance, and no weakened movement.  Moreover, the examiner 
opined that during flare-up and following repetitive use the 
veteran might have an additional 10 degrees loss of flexion 
mainly because of pain, and reiterated that there was no 
fatigue, no impaired endurance, and no weakened movement.  In 
addition, as noted above, records dated in June and August 
2005 found no limitation of range of motion of the spine.

The record further reflects that the veteran has not 
experienced incapacitating episodes having a total duration 
of at least 6 weeks during a 12-month period.  No such 
frequency is shown by the outpatient treatment records.  
Moreover, at the August 2004 VA examination he reported that 
for the past 12 months he did not have any incapacitating 
episodes of back pain.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his service-connected 
degenerative disc disease of the lumbar spine, even when 
taking into consideration his complaints of pain.  Therefore, 
the preponderance of the evidence is against his claim, and 
his appeal must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In making this determination, the Board has taken into 
consideration both the veteran's complaints of pain and the 
applicability of "staged" rating pursuant to Fenderson, 
supra.  The record, however, does not indicate there were any 
distinctive periods where the severity of the service-
connected degenerative disc disease of the lumbar spine met 
or nearly approximated the criteria necessary for a rating in 
excess of 40 percent.

As an additional matter, the Board notes that the veteran 
indicated at his September 2005 hearing that he did not 
experience bladder or bowel impairment due to the service-
connected degenerative disc disease of the lumbar spine.  
Thus, consideration of separate evaluation(s) for such 
disabilities is not warranted in this case.

The veteran also indicated at the September 2005 hearing that 
he was unemployed and that he was unable to work due to his 
back problems.  In VAOGCPREC 6-96 (August 16, 1996), VA 
General Counsel stated, in part, that  in instances where the 
appealed issue concerns entitlement to an increased rating 
for a service-connected disability, the Board would have 
jurisdiction to address as a component of the increased 
rating claim, the question of entitlement to a total rating 
based upon individual unemployability (TDIU) provided the 
claim is based solely upon the disability or disabilities 
which are the subject of the increased rating claim.  
However, the veteran's claim of entitlement to TDIU was 
denied by a March 2005 rating decision, and nothing indicates 
he has an initiated an appeal to that decision.  Thus, the 
Board does not have jurisdiction to address the TDIU claim at 
this time.  See 38 C.F.R. §§ 20.200, 20.302.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


